DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “cleaning module” in Claims 1, 11, 13, and 16, “sealing member” in Claim 4, and “extension unit” in Claims 9, 15, and 16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shim In Bo KR 10-1253639 B1 (hereafter Shim In Bo).

Regarding Claim 11, Shim In Bo anticipates:
11. A robot cleaner (cleaner 100), comprising: 
a cleaner main body (cabinet 110), the cleaner main body including a first connection duct (labeled in attached Figure 8 below) defining a first flow path (shown in attached Figure 8 below); and 
a cleaning module (assembly comprising mop mounting portion 200 and mop 300), the cleaning module including a second connection duct (labeled in attached Figure 8 below) defining a second flow path (shown in attached Figure 8 below) and being configured to be detachably coupled to the first connection duct to perform a dust suction function or a mopping function (mopping function – detachable as shown in Figure 4), 
wherein the second connection duct is configured to be detachably coupled to the first connection duct by a magnetic force (connection between first magnet 250 and second magnet 260 as shown in Figure 8 below), and 
wherein the first connection duct includes a first terminal portion (second magnet 260) and the second connection duct includes a second terminal portion (first magnet 250), the second terminal portion of the second connection duct being connected to the first terminal portion of the first connection duct and the first flow path of the first connection duct and the second flow path of the second connection duct communicating with each other in a state where the second connection duct is attached to the first connection duct (shown in Figure 8 below).  


    PNG
    media_image1.png
    554
    836
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5, 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shim In Bo KR 10-1253639 B1 (hereafter Shim In Bo).

 Regarding Claim 1, Shim In Bo teaches:
1. A robot cleaner (cleaner 100), comprising: 
a cleaner main body (cabinet 110), the cleaner main body including a first connection duct (labeled in attached Figure 8 below); and 
a cleaning module (assembly comprising mop mounting portion 200 and mop 300), the cleaning module including a second connection duct (labeled in attached Figure 8 below) configured to be detachably coupled to the first connection duct to perform a dust suction function or a mopping function (mopping function – detachable as shown in Figure 4), 
wherein the first and second connection ducts include a first facing surface (labeled in attached Figure 8 below) and a second facing surface (labeled in attached Figure 8 below), respectively, the first and second facing surfaces facing each other when the cleaning module is coupled to the cleaner main body (shown in attached Figure 8 below), 
wherein the first and second facing surfaces are each formed in an annular shape (see discussion below) surrounding flow paths of the first and second connection ducts (shown in attached Figure 8 below), respectively, and 
wherein the first and second facing surfaces include a first terminal portion (second magnet 260) and a second terminal portion (first magnet 250), respectively, the first and second terminal portions being configured to be attached to each other by a magnetic force (magnet arranged to attract as shown in Figure 8 below).  


    PNG
    media_image1.png
    554
    836
    media_image1.png
    Greyscale



Shim In Bo discloses substantially all the limitations of the claim(s) except for the shape of the connection ducts is rectangular rather than circular required by the claim limitation “annular shape”.  It would have been an obvious matter of In re Dailey et al., 149 USPQ 47.

Regarding Claim 2, Shim In Bo teaches:
2. The cleaner of claim 1, wherein the flow path of the first connection duct (labeled in attached Figure 8 above) and the flow path of the second connection duct (labeled in attached Figure 8 above) are configured to communicate with each other in a state where the first (second magnet 260) and second terminal portions (first magnet 250) are attached to each other (shown in Figure 8 above).  

Regarding Claim 3, Shim In Bo teaches:
3. The cleaner of claim 1, wherein the first connection duct (labeled in attached Figure 8 above) further includes an accommodating portion (inclined surfaces 111a and 111b) extending forward from the first facing surface (labeled in attached Figure 8 above) and configured to surround an outer circumference of the second connection duct (labeled in attached Figure 8 above)(Figure 4 shows how the inclined surfaces surround the entire mop mounting portion 200 and therefore will surround the outer circumference of the labeled duct as claimed).  

Regarding Claim 4, Shim In Bo teaches:
4. The cleaner of claim 1, wherein one of the first and second facing surfaces (labeled in attached Figure 8 above) includes a sealing member (see discussion below) configured to be closely adhered to the other facing surface in a state where the first and second terminal portions (first magnet 250 and second magnet 260) are attached to each other, the sealing member being configured to separate the first and second terminal portions from the flow paths of the first and second connection ducts (labeled in attached Figure 8 above).  

Shim In Bo teaches a connection between two different parts in a suction device.  Shim In Bo does not disclose a sealing member located there between.  It would have been obvious design choice to one with ordinary skill in the art at the time of the invention to include a sealing gasket member between adjacent joining surfaces as claimed with the motivation to prevent the suction at the suction nozzle from being reduced due to leakage between the joined parts.



Regarding Claim 5, Shim In Bo teaches:
5. The cleaner of claim 1, wherein one of the first and second terminal portions (first terminal portion - second magnet 260) protrudes from one of the first and second facing surfaces (first facing surface - labeled in attached Figure 8 above), and 
the other of the first and second facing surfaces (second facing surface - labeled in attached Figure 8 above) includes a recess in which the one terminal portion is inserted, and 
wherein the other of the first and second terminal portions (first magnet 250) forms a bottom surface of the recess.  

	Shim In Bo teaches in Figure 8 two magnets mounted to allow magnetic connection between the cabinet 110 and the mop mounting portion 200.  It would have been obvious design choice to one with ordinary skill in the art at the time of the invention to slightly rearrange the location of the magnets to achieve a desired spacing and therefore a desired attractive force through slight design modification have the second magnet 260 protrude from the surface providing a keying protrusion to locate and absorb shear stress during operation since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding Claim 12, Shim In Bo teaches:
12. The cleaner of claim 11, wherein the first terminal portion (second magnet 260) and the second terminal portion (first magnet 250) include externally-exposed front portions (see discussion below) configured as magnets having opposite polarities to each other, so as to be attached to each other by a magnetic attractive force when the first and second connection ducts are disposed adjacent to each other (Figure 8).  

	Shim In Bo teaches in Figure 8 two magnets mounted to allow magnetic connection between the cabinet 110 and the mop mounting portion 200.  As In re Japikse, 86 USPQ 70.

Regarding Claim 13, Shim In Bo teaches:
13. The cleaner of claim 11, wherein the first and second connection ducts (labeled in attached Figure 8 above) include a first facing surface and a second facing surface (labeled in attached Figure 8 above), respectively, the first and second facing surfaces facing each other when the cleaning module is attached to the cleaner main body (shown in attached Figure 8 above), 
wherein the first and second facing surfaces are each formed in an annular shape (see discussion below) to surround the flow paths of the first and second connection ducts (shown in attached Figure 8 above), respectively, and 
wherein the first and second facing surfaces include the first (second magnet 260) and second (first magnet 250) terminal portions, respectively (shown in attached Figure 8 above).  

In re Dailey et al., 149 USPQ 47.


Regarding Claim 16, Shim In Bo teaches:
16. A robot cleaner (cleaner 100), comprising: 
a cleaner main body (cabinet 110), the cleaner main body including a first connection duct (labeled in attached Figure 8 below); 
a cleaning module (assembly comprising mop mounting portion 200), the cleaning module including a second connection duct and being configured to perform a dust suction function or a mopping function (mopping function – detachable as shown in Figure 4); and 
an extension unit (mop 300 – extends from surface of mop mounting portion 200), wherein opposite end portions of the extension unit (labeled in attached Figure 4 below) are configured to be connected to the first and second connection ducts (connected to labeled second connection duct through adhesion to mop mounting portion 200 and to connected to labeled first connection duct through magnetic connection), respectively, 
wherein the extension unit is detachably coupled to the first connection duct by a magnetic force (due to magnets 250 and 260 as shown in Figures 4 and 8), and 
wherein a terminal portion of the extension unit (labeled in attached Figure 4 below) is connected to a terminal portion of the first connection duct (labeled in attached Figure 4 below) and a flow path of the first connection duct (labeled in attached Figure 4 below) and a flow path of the extension unit (labeled in attached Figure 4 below) communicate with each other, in a state where the extension unit is attached to the first connection duct (shown in attached Figures 4 and 8).  


    PNG
    media_image1.png
    554
    836
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    900
    739
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 6-10, 14, and 15 are objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of vacuum cleaners with magnetic connections.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/MARC CARLSON/Primary Examiner, Art Unit 3723